 1 BRYAN SCHWARTZ LAW
   Bryan J. Schwartz (SBN 209903)
 2 Email: bryan@bryanschwartzlaw.com
 3 Rachel M. Terp (SBN 290666)
   Email: rachel@bryanschwartzlaw.com
 4 Maren I. Christensen (SBN 320013)
 5 Email: maren@bryanschwartzlaw.com
   180 Grand Avenue, Suite 1380
 6 Oakland, CA 94612
 7 Telephone: (510) 444-9300
   Facsimile: (510) 444-9301
 8
 9 Attorneys for Plaintiff and Putative
   Class and Collective Action Members
10
11                       UNITED STATES DISTRICT COURT
                      CENTRAL DISTRICT OF CALIFORNIA
12
13
     HARRIETT MITCHELL and JOSEPH             Case No. 8:17-cv-02274-DOC-DFMx
14   ADAMS, individually, on behalf of others
15   similarly situated, and on behalf of the XXXXXXXX ORDER GRANTING
                                              [PROPOSED]
     general public,                          PROTECTIVE ORDER
16
17                      Plaintiffs,
18     vs.
19
20   CORELOGIC VALUATION
21   SOLUTIONS, INC., and DOES 1-10,
     inclusive
22
23
                         Defendant(s).
24
25
26
27
28

                       ORDER GRANTING PROTECTIVE ORDER
 1                                 ORDER
 2        GOOD CAUSE HAVING BEEN SHOWN, the Parties’ Stipulated Protective
 3 Order is GRANTED.
 4
 5 IT IS SO ORDERED.
 6
 7
           May 13, 2019
     DATE: __________________             ______________________________
                                            ______________________________
 8                                        HON.. D  OUGLAS F. MCCORMI
                                                 DOUGLAS      MCCORMICK ICK
 9                                        MAGISTRATE JUDGE

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28                                    2
                         ORDER GRANTING PROTECTIVE ORDER
